Exhibit 10.1

 

EXECUTION VERSION

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Fifth Amendment to Amended and Restated Credit Agreement (the “Amendment”),
is made this 26th day of September, 2014 among CROCS, INC., a corporation
organized under the laws of the State of Delaware (“Crocs”), CROCS RETAIL, LLC,
a limited liability company organized under the laws of the State of Colorado 
(“Retail”), OCEAN MINDED, INC., a corporation organized under the laws of the
State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability company organized
under the laws of the State of Colorado (“Jibbitz”), BITE, INC., a corporation
organized under the laws of the State of Colorado (“Bite”, together with Crocs,
Retail, Ocean, Jibbitz and each other Person joined as a borrower from time to
time to the Credit Agreement (as defined below), collectively “Borrowers” and
each a “Borrower”), the financial institutions which are now party to the Credit
Agreement as lenders and who execute this Amendment  (collectively, the
“Consenting Lenders” and each individually a “Consenting Lender”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Administrative Agent”).

 

BACKGROUND

 

A.                                    On December 16, 2011, Borrowers, Lenders
and Administrative Agent entered into, inter alia, that certain Amended and
Restated Credit Agreement (as same has been or may hereafter be amended,
modified, renewed, extended, restated or supplemented from time to time,
including without limitation as amended by that certain First Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of December 10, 2012, that certain Second Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of June  12, 2013,
that certain Third Amendment to Amended and Restated Credit Agreement by and
among the parties hereto dated as of December 27, 2013, and that certain Fourth
Amendment to Amended and Restated Credit Agreement by and among the parties
hereto dated as of March 27, 2014, the “Credit Agreement”) to reflect certain
financing arrangements among the parties thereto.  The Credit Agreement and all
other documents executed in connection therewith to the date hereof are
collectively referred to as the “Existing Financing Agreements”.  All
capitalized terms used and not otherwise defined herein shall have the meaning
ascribed thereto in the Credit Agreement, as amended hereby.

 

B.                                    Borrowers have requested and
Administrative Agent and Consenting Lenders have agreed to modify certain terms
and provisions of the Credit Agreement on the terms and subject to the
conditions contained in this Amendment.  For the avoidance of doubt, the
Consenting Lenders are sufficient to constitute Required Lenders.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                          Consent to Dissolution of
Fury, Inc.

 

Administrative Agent and Lenders hereby consent to the dissolution of
Fury, Inc., a Colorado corporation, that occurred prior to the date first set
forth

 

--------------------------------------------------------------------------------


 

above, and agree that effective as of such dissolution such entity was released
from its obligations under the Amended and Restated Guaranty and Suretyship
Agreement that it executed on December 16, 2011.  For avoidance of doubt,
effective as of the date of its dissolution, Fury, Inc. shall no longer be a
Guarantor for purposes of the Credit Agreement or any other Loan Document.

 

Section 2.                                          Consent to Dissolution of RA
Footwear, LLC; Post-Closing Covenant.

 

Administrative Agent and Lenders hereby consent to the dissolution of RA
Footwear, LLC, a Colorado limited liability company, within ninety (90) days of
the Effective Date, and agree that, effective as of the date of dissolution, RA
Footwear, LLC shall be released from its obligations under the Amended and
Restated Guaranty and Suretyship Agreement that it executed on December 16,
2011. For avoidance of doubt, effective as of the date of its dissolution, RA
Footwear, LLC shall no longer be a Guarantor for purposes of the Credit
Agreement or any other Loan Document.

 

Within five (5) Business Days after the dissolution of RA Footwear, LLC,
Borrowers shall deliver to Administrative Agent: (a) evidence of dissolution of
RA Footwear, LLC; and (b) evidence of the assignment of all assets of RA
Footwear, LLC to a Borrower.

 

Section 3.                                          Amendments to Credit
Agreement.

 

(a)                                 Definitions.  Upon the Effective Date, the
following defined terms shall be added to Section 1.1 of the Credit Agreement in
the appropriate alphabetical order:

 

Covered Entity shall mean (a) each Borrower, each Subsidiary of each Borrower,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

2

--------------------------------------------------------------------------------


 

Sanctioned Country shall mean a country that is the subject of, or a target of,
a sanctions program maintained under any Anti-Terrorism Law.

 

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, the subject of,
or target of, any limitations or prohibitions  (including but not limited to the
blocking of property or rejection of transactions), under any Anti-Terrorism
Law.

 

(b)                                 Definitions. Upon the Effective Date, the
reference to the “British Bankers’ Association” within the definition of LIBOR
Rate in Section 1.1 of the Credit Agreement shall be replaced by a reference to
the “ICE Benchmark Administration Limited.”

 

(c)                                  Definitions. Upon the Effective Date, the
following definitions in Section 1.1 of the Credit Agreement shall be amended
and restated in their entirety as follows:

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws (including without limitation, any Laws enforced or administered by
the United States Treasury Department’s Office of Foreign Asset Control or the
United States State Department) all as amended, supplemented or replaced from
time to time.

 

Consolidated EBITDAR shall mean for any period the sum of (i) net income (or
loss) of Borrowers on a Consolidated Basis for such period (excluding, in each
case to the extent incurred or charged during the applicable period:
(w) one-time non-cash charges with the consent of Administrative Agent in the
aggregate not to exceed $15,000,000 in any trailing twelve month period ending
through December  31, 2015, and one-time non-cash charges with the consent of
Administrative Agent in the aggregate not to exceed $25,000,000 for any trailing
twelve month period ending thereafter, (x) any transaction costs associated with
the Preferred Stock Issuance in an amount not to exceed $30,000,000 in the
aggregate to the extent paid within 180 days of the closing of the Preferred
Stock Issuance, (y) cash and non-cash charges incurred during the period
beginning January 1, 2013 and ending June 30, 2014 in connection with store
closings or restructuring, charges for inventory obsolescence, other corporate
restructuring activities or contingent liabilities, in an amount not to exceed
$25,000,000 in the aggregate or $10,000,000 with respect to cash

 

3

--------------------------------------------------------------------------------


 

charges), and (z) cash and non-cash charges incurred during the period beginning
July 1, 2014 and ending December 31, 2015 in connection with corporate
restructuring activities, including, but not limited to, retail restructuring,
costs associated with the transition from a direct to distribution model in
foreign markets, inventory charges and write-offs, global staff reductions and
personnel charges, new office locations, charges associated with the Borrowers’
SAP software system, charges relating to the exit, sublease and other costs
associated with the company plane, other corporate restructuring activities or
contingent liabilities, in an amount not to exceed $60,000,000 in the aggregate
or $45,000,000 with respect to cash charges, plus (ii) all interest expense of
Borrowers on a Consolidated Basis for such period, plus (iii) all charges
against income of Borrowers on a Consolidated Basis for such period for federal,
state and local taxes, plus (iv) depreciation expenses for such period, plus
(v) amortization expenses for such period, plus (vi) non-cash share based
compensation expenses, plus (vii) Borrowers’ aggregate Rental Expenses for such
period.

 

(d)                                 Section  6.1.16  Anti-Terrorism
Representations and Warranties. Upon the Effective Date, the following shall be
added as a new Section 6.1.16 of the Credit Agreement:

 

6.1.16.  Anti-Terrorism Laws.  (i) no Covered Entity is a Sanctioned Person and
(ii) no Covered Entity, either in its own right or through any third party,
(A) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law;
(B) does business in or with, or derives any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; or (C) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

 

(e)                                  Section 8.2.14  Minimum Fixed Charge
Coverage Ratio. Upon the Effective Date, Section 8.2.14 of the Credit Agreement
shall be amended and restated in its entirety as follows:

 

8.2.14  Minimum Fixed Charge Coverage Ratio.  The Loan Parties shall not permit
the Fixed Charge Coverage Ratio to be less than the following ratios for the
following time periods, in each case calculated as of the end of each fiscal
quarter for the four (4) fiscal quarters then ended:

 

4

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Minimum Fixed Charge
Coverage Ratio

September 30, 2014, December 31, 2014, March 31, 2015, and June 30, 2015

 

1.15 to 1.00

September  30, 2015 and each fiscal quarter thereafter

 

1.25 to 1.00

 

Notwithstanding anything to the contrary, for purposes of calculating the Fixed
Charge Coverage Ratio for any applicable testing period, any costs incurred in
fiscal year 2014 by the Loan Parties in connection with the implementation of a
SAP software system, in an aggregate amount not to exceed $30,000,000, shall not
be deemed to be Unfunded Capital Expenditures or included in Fixed Charges.

 

(f)                                   Anti-Terrorism Laws:  Upon the Effective
Date, Section 8.1.9 of the Credit Agreement shall be amended and restated in its
entirety as follows:

 

8.1.9  Anti-Terrorism Laws.  Each Loan Party covenants and agrees that (i) no
Covered Entity will become a Sanctioned Person, (ii) no Covered Entity, either
in its own right or through any third party, will (A) have any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans or any Letter of Credit to fund any operations in, finance
any investments or activities in, or, make any payments to, a Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law, (iii) the funds
used to repay the Obligations will not be derived from any unlawful activity,
(iv)  each Covered Entity shall comply with all Anti-Terrorism Laws and (v) the
Loan Parties shall promptly notify the Administrative Agent in writing upon the
occurrence of a Reportable Compliance Event.

 

(g)                                  Foreign Borrowers.  Upon the Effective
Date, the period at the end of Section 11.2.4 shall be replaced by “; or”, and
the following shall be added as a new Section 11.2.5:

 

11.2.5  Foreign Borrower.  Join as a Borrower any Person that is organized or
incorporated in any jurisdiction other than the United States or any State or
territory thereof without the consent of all Lenders.

 

5

--------------------------------------------------------------------------------


 

Section 4.                                          Acknowledgment of
Guarantors.

 

(a)                                 By execution of this Amendment, each
Guarantor hereby covenants and agrees that each of the Amended and Restated
Guaranty and Suretyship Agreements dated December 16, 2011 shall remain in full
force and effect and shall continue to cover the existing and future Obligations
of Borrowers to Administrative Agent and Lenders under the Credit Agreement.

 

(b)                                 Each Guarantor further agrees that upon the
Effective Date the following language shall be added as a new Section 22 to the
Amended and Restated Guaranty and Suretyship Agreement executed by such
Guarantor:

 

22. Keepwell.  If Guarantor is a Qualified ECP Loan Party, then Guarantor,
jointly and severally, together with each other Qualified ECP Loan Party, hereby
absolutely unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party  (it
being understood and agreed that this guarantee is a guaranty of payment and not
of collection), and (b) undertakes to provide such funds or other support as may
be needed from time to time by any Non-Qualifying Party to honor all of such Non
Qualifying Party’s obligations under the Credit Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that Guarantor shall
only be liable under this Section 22 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 22, or otherwise under this Guaranty, the Credit Agreement or any other
Loan Document, voidable under applicable law, including applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of Guarantor under this Section 22 shall remain in
full force and effect until payment in full of the Obligations and termination
of this Guaranty, the Credit Agreement and the other Loan Documents.  Guarantor
intends that this Section 22 constitute, and this Section 22 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Guarantor and each Borrower or
any other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the CEA.

 

As used in this Section 22, the following terms shall have the following
meanings:

 

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

 

6

--------------------------------------------------------------------------------


 

CFTC shall mean the Commodity Futures Trading Commission.

 

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

Eligibility Date shall mean, with respect to each Swap, the date on which this
Guaranty or any other Loan Document becomes effective with respect to such Swap
(for the avoidance of doubt, the Eligibility Date shall be the effective date of
such Swap if this Guaranty or any other Loan Document is then in effect with
respect to Guarantor).

 

Non-Qualifying Party shall mean any Person that on the Eligibility Date fails
for any reason to qualify as an Eligible Contract Participant.

 

Qualified ECP Loan Party shall mean each Person that on the Eligibility Date is
(a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000 or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

 

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than  (a)  a swap entered into on, or subject to
the rules of, a board of trade designated as a contract market under Section 5
of the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

Swap Obligation means any obligation of a Loan Party to pay or perform under any
agreement, contract or transaction that constitutes a Swap which is also a
Lender-Provided Hedge.

 

Section 5.                                          Conditions Precedent.  This
Amendment shall be effective upon (the “Effective Date”):

 

(a)                                            Administrative Agent’s receipt of
this Amendment fully executed by the Borrowers, the Guarantors, Administrative
Agent and Consenting Lenders;

 

(b)                                        Administrative Agent shall have
received a non refundable amendment fee in the amount of $75,000, which fee
shall be fully earned upon

 

7

--------------------------------------------------------------------------------


 

execution hereof and payable pro rata to all Consenting Lenders who consent to
this Amendment in accordance with such Consenting Lender’s Commitment
percentage; and

 

(c)                                         Receipt by Administrative Agent of
evidence of dissolution of Fury, Inc.

 

Section 6.                                          Schedules.  Administrative
Agent and the Consenting Lenders acknowledge and agree that they accept the
revisions and updates to the Schedules attached hereto as Exhibit A which have
been delivered in accordance with Section 6.2 of the Credit Agreement.

 

Section 7.                                          Representations and
Warranties.  Each Loan Party:

 

(a)                                        reaffirms all representations and
warranties made to Administrative Agent and Lenders under the Credit Agreement
and all of the other Existing Financing Agreements and confirms that all are
true and correct in all material respects as of the date hereof (except (i) to
the extent any such representations and warranties specifically relate to a
specific date, in which case such representations and warranties were true and
correct in all material respects on and as of such other specific date, and
(ii) to the extent any such representations and warranties are qualified by
materiality, in which case such representations and warranties were true and
correct in all respects);

 

(b)                                        reaffirms all of the covenants
contained in the Credit Agreement, covenants to abide thereby until satisfaction
in full of the Obligations and termination of the Credit Agreement and the other
Loan Documents;

 

(c)                                         represents and warrants to the
Administrative Agent and the Lenders that no Potential Default or Event of
Default has occurred and is continuing under any of the Existing Financing
Agreements or will result from this Amendment;

 

(d)                                        represents and warrants to the
Administrative Agent and the Lenders that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and

 

(e)                                         represents and warrants to the
Administrative Agent and the Lenders that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

 

8

--------------------------------------------------------------------------------


 

Section 8.                                          General Provisions.

 

(a)                                 Payment of Expenses.  Borrowers shall pay or
reimburse Administrative Agent and Lenders for their reasonable attorneys’  fees
and expenses in connection with the preparation, negotiation and execution of
this Amendment and the documents provided for herein or related hereto.

 

(b)                                 Reaffirmation of Credit Agreement.  Except
as modified by the terms hereof, all of the terms and conditions of the Credit
Agreement, as amended, and all of the other Existing Financing Agreements are
hereby reaffirmed and shall continue in full force and effect as therein
written.

 

(c)                                  Third Party Rights.  No rights are intended
to be created hereunder for the benefit of any third party donee, creditor, or
incidental beneficiary.

 

(d)                                 Headings.  The headings of any paragraph of
this Amendment are for convenience only and shall not be used to interpret any
provision hereof.

 

(e)                                  Modifications.  No modification hereof or
any agreement referred to herein shall be binding or enforceable unless in
writing and signed on behalf of the party against whom enforcement is sought.

 

(f)                                   Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
applied to contracts to be performed wholly within the State of New York.

 

(g)                                  Counterparts.  This Amendment may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile transmission or PDF shall be deemed
to be an original signature hereto.

 

(Signature Pages Follow)

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

BORROWERS:

 

 

 

CROCS, INC.

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

 

 

 

 

CROCS RETAIL, LLC

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

 

 

 

 

OCEAN MINDED, INC.

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

 

 

 

 

JIBBITZ, LLC

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Manager

 

 

 

 

 

BITE, INC.

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

[Signature Page to Fifth Amendment]

 

S-1

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

WESTERN BRANDS HOLDING COMPANY, LLC

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

 

 

 

 

RA FOOTWEAR, LLC

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Authorized Representative

 

[Signature Page to Fifth Amendment]

 

S-2

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

PNC BANK, NATIONAL ASSOCIATION, As

 

Lender and as Administrative Agent

 

 

 

 

 

 

By:

/s/ Steve C. Roberts

 

Name:

Steve C. Roberts

 

Title:

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

 

By:

/s/ Monica Popowczak

 

Name:

Monica Popowczak

 

Title:

Authorized Officer

 

 

 

 

 

HSBC BANK USA, N.A., as Lender

 

 

 

 

 

 

By:

/s/ Hans Lin # 19708

 

Name:

Hans Lin

 

Title:

Senior Vice President

 

[Signature Page to Fifth Amendment]

 

S-3

--------------------------------------------------------------------------------


 

Exhibit A

 

Updates to Schedules

 

See attached

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.1

 

QUALIFICATIONS TO DO BUSINESS

 

Entity

 

Jurisdictions

Crocs, Inc.

 

Arizona
California
Colorado
Connecticut
Delaware
Florida
Georgia
Hawaii
Idaho
Illinois
Indiana
Kansas
Kentucky
Maryland
Massachusetts
Michigan
Missouri
Nebraska
Nevada
New Jersey
North Carolina
Ohio
Pennsylvania
South Carolina
Tennessee
Texas
Utah
Washington
Wisconsin

Crocs Retail, LLC

 

Alabama
Alaska
Arizona
Arkansas
California
Colorado
Connecticut
Delaware
District of Columbia
Florida
Georgia
Hawaii
Idaho
Illinois

 

--------------------------------------------------------------------------------


 

 

 

Indiana
Iowa
Kansas
Kentucky
Louisiana
Maine
Maryland
Massachusetts
Michigan
Minnesota
Mississippi
Missouri
Montana
Nebraska
Nevada
New Hampshire
New Jersey
New Mexico
New York
North Carolina
North Dakota
Ohio
Oklahoma
Oregon
Pennsylvania
Rhode Island
South Carolina
South Dakota
Tennessee
Texas
Utah
Vermont
Virginia
Washington
West Virginia
Wisconsin
Wyoming

Ocean Minded, Inc.

 

California
Colorado

Jibbitz LLC

 

Colorado

Bite, Inc.

 

Colorado

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.2

 

SUBSIDIARIES

 

Subsidiary

 

Jurisdiction

 

Outstanding Equity Interests

 

Holder(s) of Equity
Interests/Percentage Ownership

Western Brands Holding Company, LLC

 

Colorado

 

N/A

 

Crocs, Inc. — 100%

Crocs Retail, LLC

 

Colorado

 

N/A

 

Crocs, Inc. — 100%

RA Footwear, LLC

 

Colorado

 

Membership Interests

 

Crocs, Inc. — 100%

Western Brands Netherlands Holding C.V.

 

Netherlands

 

N/A

 

Crocs, Inc. — 80.48%

Western Brands Holding Company — 19.52%

Crocs Puerto Rico, Inc.

 

Puerto Rico

 

1 common share

 

Crocs, Inc. — 100%

Crocs Marine Ltd.

 

Cayman Islands

 

1 share

 

Crocs, Inc. — 100%

4246519 Canada Inc.

 

Canada

 

20,101,625 common shares

 

Western Brands Netherlands Holding C.V. — 100%

Ocean Minded, Inc.

 

Colorado

 

50,000 shares of common stock

 

Western Brands Netherlands Holding C.V. — 100%

Jibbitz LLC

 

Colorado

 

Membership Interests

 

Western Brands Netherlands Holding C.V. — 100%

Bite, Inc.

 

Colorado

 

50,000 shares

 

Western Brands Netherlands Holding C.V. — 100%

Crocs General Partner LLC

 

Delaware

 

Membership Interests

 

Western Brands Netherlands Holding C.V. — 0.56%

Western Brands Holding Company — 99.44%

Colorado Footwear C.V.

 

Netherlands

 

N/A

 

Western Brands Netherlands Holding C.V. — 99.97%

Crocs General Partner LLC — 0.03%

Crocs Canada Inc.

 

Canada

 

54,320 Class A shares; 52,000 Class B shares; 135,316 Class C shares

 

4246619 Canada Inc. — 100%

Exo Italia S.R.L.

 

Italy

 

N/A

 

Colorado Footwear C.V. — 100%

Crocs Europe B.V.

 

Netherlands

 

18,000 shares

 

Colorado Footwear C.V. — 100%

Crocs Brazil Comercio de Calcados Ltda

 

Brazil

 

21,193,817 (quotas)

 

Colorado Footwear C.V. — 99.99%

Crocs US Latin American Holdings, LLC — 0.0000005%

Crocs US Latin American Holdings, LLC

 

Delaware

 

Membership Interests

 

Colorado Footwear C.V. — 100%

Crocs Italy S.r.l.

 

Italy

 

1

 

Crocs Europe B.V. — 100%

Crocs Europe Stores S.L.

 

Spain

 

23,000 shares

 

Crocs Europe B.V. — 100%

Crocs Stores Ireland Limited

 

Ireland

 

10 shares

 

Crocs Europe B.V. — 100%

Crocs Belgium NV

 

Belgium

 

61,500 shares

 

Crocs Europe B.V. — 99.998%

Crocs Stores B.V. — 0.002%

Crocs Portugal, Lda.

 

Portugal

 

2 shares

 

Crocs Europe B.V. — 98%

Crocs Stores B.V. - 2%

Crocs Stores B.V.

 

Netherlands

 

180 shares

 

Crocs Europe B.V. — 100%

Crocs Germany GmbH

 

Germany

 

1 share

 

Crocs Europe B.V. — 100%

Crocs UK Limited

 

United Kingdom

 

1,000 shares

 

Crocs Europe B.V. — 100%

Crocs France S.A.R.L.

 

France

 

100,000 shares

 

Crocs Europe B.V. — 100%

Crocs Nordic OY

 

Finland

 

100 shares

 

Crocs Europe B.V. — 100%

Crocs BH LLC

 

Bosnia-Herzgovina

 

1

 

Crocs Europe B.V. — 100%

 

--------------------------------------------------------------------------------


 

LLC Crocs CIS

 

Russia

 

N/A

 

Crocs Europe B.V. — 99%

Crocs Stores B.V. — 1%

Panama Footwear S. De R.L.

 

Panama

 

N/A

 

Crocs Europe B.V. — 99%

Colorado Footwear C.V. — 1%

Crocs NL Latin American Holdings B.V.

 

Netherlands

 

N/A

 

Crocs Brazil Comercio de Calcados Ltda — 100%

Crocs Stores OY

 

Finland

 

2,500 shares

 

Crocs Nordic OY — 100%

Crocs Stores AB

 

Sweden

 

N/A

 

Crocs Nordic OY — 100%

Crocs Mexico Trading

 

Mexico

 

N/A

 

Crocs NL Latin American Holdings B.V. — 99%

Crocs Mexico SRL de CV — 1%

Crocs Mexico SRL de CV

 

Mexico

 

N/A

 

Crocs NL Latin American Holdings B.V. — 99.99%

Crocs US Latin American Holdings, LLC — 0.0000006%

Crocs Servicios SRL de CV

 

Mexico

 

N/A

 

Crocs NL Latin American Holdings B.V. — 99.97%

Crocs US Latin American Holdings, LLC — 0.33%

Crocs S.R.L.

 

Argentina

 

N/A

 

Crocs NL Latin American Holdings B.V. — 89.95%

Crocs US Latin American Holdings, LLC — 10.05%

Crocs Chile Ltda.

 

Chile

 

N/A

 

Crocs NL Latin American Holdings B.V. — 99%

Crocs US Latin American Holdings, LLC — 1%

Crocs Asia Pte Ltd.

 

Singapore

 

N/A

 

Colorado Footwear C.V. — 100%

Crocs Asia Pte Ltd.

 

Japan

 

N/A

 

Crocs Asia Pte Ltd. — 100%

Crocs Korea Pte Ltd.

 

South Korea

 

50,000 shares

 

Crocs Asia Pte Ltd. — 100%

Crocs Hong Kong Ltd.

 

Hong Kong

 

N/A

 

Crocs Asia Pte Ltd. — 100%

Crocs Malaysia Sdn Bhd

 

Malaysia

 

99,998 shares

 

Crocs Asia Pte Ltd. — 100%

Crocs Japan GK

 

Japan

 

N/A

 

Crocs Asia Pte Ltd. — 100%

Crocs Footwear and Accessories (FICE2)

 

China

 

N/A

 

Crocs Hong Kong Ltd. — 100%

Crocs Trading (Shanghai) Co. Ltd.

 

China

 

N/A

 

Crocs Hong Kong Ltd. — 100%

Shanghai Shengyiguan

 

China

 

N/A

 

Crocs Footwear and Accessories (FICE2) — 100%

Crocs Japan GK

 

Taiwan

 

N/A

 

Crocs Japan GK — 100%

Crocs Industrial (Hong Kong) Co. Ltd.

 

Hong Kong

 

N/A

 

Crocs Japan GK — 100%

Crocs Singapore Pte Ltd.

 

Singapore

 

1 share

 

Crocs Japan GK — 100%

Crocs India Private Limited

 

India

 

N/A

 

Crocs Japan GK — 100%

Crocs New Zealand

 

New Zealand

 

N/A

 

Crocs Japan GK — 100%

Crocs Australia Pty Ltd.

 

Australia

 

N/A

 

Crocs Japan GK — 100%

Crocs South Africa (Proprietary) Limited

 

South Africa

 

928 shares

 

Crocs Japan GK — 100%

Crocs Industrial (Shenzhen) Co. Ltd.

 

China

 

N/A

 

Crocs Industrial (Hong Kong) Co. Ltd. — 100%

Crocs Middle East

 

UAE

 

N/A

 

Crocs Singapore Pte Ltd. — 100%

Crocs Gulf JV

 

UAE

 

N/A

 

Crocs Singapore Pte Ltd. — 49% Abdulla Majed Khalfan — 51%

Crocs Vietnam, Ltd.

 

Vietnam

 

N/A

 

Crocs Japan GK — 100%

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.5

 

LITIGATION

 

The Borrowers are subject to litigation from time to time in the ordinary course
of business, including employment, intellectual property and product liability
claims.  The Borrowers are not currently party to pending legal proceedings that
the Company believes, if adversely determine, could result in a material Adverse
Change, with the following possible exceptions.

 

1.              In re Crocs Securities Litigation, Case No. 07-CV-02351-REB-KLM
(consolidated with Case Nos. 07-CV-02412-MSK, 07-CV-02454-EWN, 07-CB-02465-WYD
and 07-CV- 02469-DEM).  Crocs, Inc. and certain current and former officers and
directors have been named as defendants in complaints filed by investors in the
United States District Court for the District of Colorado. The first complaint
was filed in November 2007 and several other complaints were filed shortly
thereafter. These actions were consolidated and, in September 2008, the District
Court appointed a lead plaintiff and counsel. An amended consolidated complaint
was filed in December 2008. The amended complaint purports to state claims under
Section 10(b), 20(a), and 20A of the Exchange Act on behalf of a class of all
persons who purchased the Company’s common stock between April 2, 2007 and
April 14, 2008 (the “Class Period”). The amended complaint also added the
Company’s independent auditor as a defendant. The amended complaint alleges
that, during the Class Period, the defendants made false and misleading public
statements about the Company and its business and prospects and, as a result,
the market price of its common stock was artificially inflated. The amended
complaint also claims that certain current and former officers and directors
traded in the Company’s common stock on the basis of material non-public
information. The amended complaint seeks compensatory damages on behalf of the
alleged class in an unspecified amount, including interest, and also added
attorneys’ fees and costs of litigation. On February 28, 2011, the District
Court granted motions to dismiss filed by the defendants and dismissed all
claims. A final judgment was thereafter entered. Plaintiffs subsequently
appealed to the United States Court of Appeals for the Tenth Circuit.

 

The Company and those current and former officers and directors named as
defendants have entered into a Stipulation of Settlement with the plaintiffs
that would, if approved by the United States District Court for the District of
Colorado, resolve all claims asserted against the Company by the plaintiffs on
behalf of the putative class, and plaintiffs’ appeal would be dismissed. The
Company’s independent auditor is not a party to the Stipulation of Settlement.
The Stipulation of Settlement received preliminary approval from the District
Court on August 28, 2013.  It remains subject to customary conditions, including
final court approval following notice to stockholders. On February 13, 2014, a
final settlement hearing took place and the parties are awaiting a ruling in
conjunction with the same.  If the settlement becomes final, all amounts
required by the settlement will be paid by the Company’s insurers.

 

2.              The Company is currently subject to an audit by U.S. Customs &
Border Protection (“CBP”) in respect of the period from 2006 to 2010.  In
October 2013, CBP issued a

 

--------------------------------------------------------------------------------


 

revised final audit report to which the Company filed comments and objections. 
CBP has stated that a final report.  In that report, CBP projects that unpaid
duties totaling approximately $12.4 million are due for the period under review
(a reduction from $14.3 million in the preliminary draft report issued in
2012).  The Company has responded that these projections are erroneous and
provided arguments that demonstrate the amount due in connection with this
matter is considerably less than the projection.  CBP has stated that the final
report will recommend collection of the duties due.  At this time, it is not
possible to determine precisely when a notice of claim will be received from
CBP, but currently we anticipate a notice of claim could be received sometime in
the third quarter of 2014.  Likewise, it is not possible to predict with any
certainty whether CBP will seek to assert a claim for penalties in addition to
any unpaid duties, but such an assertion is a possibility.

 

3.              Mexico’s Federal Tax Authority (“SAT”) audited the period from
January 2006 to July 2011. There were two phases to the audit, the first for
capital equipment and finished goods and the second for raw materials.  The
first phase was completed and no major discrepancies were noted by the SAT. On
January 9, 2013, the Company received a notice for the second phase in which the
SAT issued a tax assessment (taxes and penalties) of roughly 280.0 million pesos
(approximately $22.0 million) based on the value of all of the Company’s
imported raw materials during the audit period. The Company believes that the
proposed penalty amount is unfounded and without merit. With the help of local
counsel, the Company filed an appeal by the deadline of March 15, 2013.  The
Company argued that the amount due in connection with the matter, if any, is
substantially less than that proposed by the SAT.  In connection with the
appeal, the SAT required the Company to post an appeal surety bond in the amount
of roughly 321.0 million pesos (approximately $26.0 million), which amount
reflects estimated additional penalties and interest if the Company is not
successful on its appeal.  This amount will be adjusted on an annual basis. The
Company expects it to take between two and three years for resolution of this
matter in the Mexican courts.  It is not possible at this time to predict the
outcome of this matter or reasonably estimate any potential loss.

 

--------------------------------------------------------------------------------